Title: From Mercy Otis Warren to Abigail Smith Adams, 29 August 1813
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Plymouth. August 29th. 1813

I cannot longer be silent while my friends are mourning the death of such a daughter as was our much loved Mrs Smith.—But why mourn?—She is happy and soon shall we also meet the termination of time, when, may we unite in the universal harmony of love and gratitude which attune the song of the righteous!—
Mr Adams’s philosophic view of the changes of time and his belief in the sovereignty of the supreme Ruler must teach religious quietude under the severest affliction—yet the tear of nature may sometimes start when contemplating the privation of the amiable converse of his recently deceased, lovely Child.—It is not in my power to say any thing to him that would hush the anguish of his soul for a moment. To my dear Mrs: Adams I feel no restraint in pouring out the expressions of sorrow, when we look back and weep over the graves of our deceased Children.—Surely this may be done without a murmur against the designations of Providence.—Her progress in the Christian life and her long disciplined heart has taught her that resignation to the will of the Deity, which ought to be a useful example to her friends.
If I dwell on this subject I may expose my own weakness without giving the smallest consolation to those whom I love, and I might reap much for myself in personal converse with them—I long to fold the sweet Caroline in my arms.—Will you not again bring her forward and let us talk a little of her mother before we meet her in heaven?—Impress my affliction on her young heart—let her not forget the faithful friend of her Grand-Parents, & her mother.—May the dear Girl, live to comfort those to whom the care of the orphan is committed, and to smooth the pillow of age for them as they tread down the declivity of time!—
As I shall ever be interested in any circumstance that redounds to your comfort and satisfaction; I have been gratified the week past by  hearing of an arrival from Gottenburg.—Doubtless, you will have letters, and shall I not be a sharer in the pleasure the American Minister conveys to his friend, whenever he takes up the pen?—
I hear you have a large family around you, but of whom composed I am not precisely informed. Is Colo. Smith still with you?—I was charmed with the expressions of Judge Adams relative to him.—May his good wishes be realized and may he ever rejoice in the opportunity of seeing how a Christian could die!—
My Sons have felt as they ought in the solemn scene through which you have recently passed.—You will accept their respects & condolence on the loss of a dear friend whom they also loved.—
With affection to each member of your family you will name / Yr. Friend.

Mercy Warren